NEWMAN, District Judge
(after stating the facts as above). [1] I have gone carefully into the question in this case, have examined the briefs of counsel, have re-examined the report and opinion of the referee, and am entirely satisfied that the referee’s decision is right. The giving of these mortgages was undoubtedly a preference, it seems to me.
[2] I am inclined to think that the second point made by the trustee is also sound; that is, that the individual bankrupts, the ladies here, could not create a lien on their property, to assume the debt of another, while they wére insolvent, and thereby cut out all of their creditors. This would be a fraud upon their individual creditors, which the law would not tolerate. All this was done a little more than a month before the bankruptcy of both the Hawkins-King Millinery Company and the Misses Hawkins individually. There seems to be no doubt at all of the mortgages creating a preference under the bankruptcy act, that tlie effect of the giving of the mortgages was to enable the mortgagees to secure a larger portion of, if not their entire, debt, to the exclusion of other creditors of the same class.
The action of the referee will stand approved, and it is directed that the property be sold, as ordered by the referee, at the most convenient time under present conditions, subject to the mortgage of Mrs. Rose W. Young, for the sum of $1,500, which is not contested by any one.